SHIPMAN, Circuit Judge,
(dissenting.) I dissent from the result to which the court came in this case, but not from tbe correctness of the abstract rules of law which are stated in its opinion. I dissent because my examination of the record leads me to the conclusion that those rules have no adequate relation to the questions upon which the case was tried in the circuit court, and upon which it turned. The defendants put the strength of their defense upon the alleged fact that in ignorance of law, and seeking information as to the proper course to pursue, they fairly presented the facts to a competent lawyer, and acted upon his suggestion and advice. The defendant Charles W. Sanders testified that before he saw the lawyer he had no knowledge or information as to whether the facts constituted a ground for a criminal complaint; that he made no suggestion, in any form or shape, that criminal proceedings *223should be taken; that the suggestion came from the lawyer, solely. In reply to the question whether lie believed, on the day when the lawyer was consulted, that the posts had been taken with felonious "'.feel, he said:
•■Lev!, by advice of counsel. Question. You believed so because your counsel advised ? A. That is it exactly. Q. Did you ¡between the day you made the complaint that Mr. Palmer had stolen those posts feloniously? A. No, I did not believe anything about it until I saw my counsel.”
The defendants thus substantially placed their case, as to the probable cause which they had for ins li biting the criminal complaint, upon their can lion and care in obtaining legal advice, and submitting to counsel the question of their further action. The charge was full, in accordance with the repeated requests of their counsel in this regard. It is to be read in the light of the issue which was actually before the jury, and it is apparent that the judge charged the jury upon the points actually, and, not theoretically, in issue. Whether there were reasonable grounds of suspicion, which should warrant belief in the plaintiff’s guilt, arising from the facts which had come to the defendant’s knowledge, apart, from the kuowledge and advice which they received from the lawyer, was a question which was not actually in the case. The first error which the «curt finds was committed was not, apparently, excepted to. The necoad, for the reasons already stated, did not exist.